Exhibit 10.1
 
 
 
CONVERTIBLE NOTE


THIS NOTE HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. THE NOTE MAY NOT BE OFFERED, RESOLD, PLEDGED OR TRANSFERRED
EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR EXEMPTION OR SAFE
HARBOR THEREFROM.
 
No.
01-2007                                                                                     
US $250,000


CELSIUS HOLDINGS, INC.


8% UNSECURED CONVERTIBLE NOTE


THIS Note is one of a duly authorized issue US $250,000.00 of CELSIUS HOLDINGS,
INC., a corporation organized and existing under the laws of the State of Nevada
("Celsius") designated as its 8% Unsecured Note.


       FOR VALUE RECEIVED, Celsius promises to pay to CD Financial, LLC., the
registered holder hereof (the "Holder"), the principal sum of Two Hundred and
Fifty Thousand United States Dollars (US $250,000) on April 16, 2008 (the
"Maturity Date").  This note shall bear eight (8) percent simple interest
through the Maturity Date and is payable on the Maturity Date. In an Event of a
Default, interest will accrue on unpaid balance, if any, at the then current
statutory interest provided under Florida law. The principal payment of this
Note and interest are payable in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts, at the address last appearing on the Note Register of Celsius as
designated in writing by the Holder from time to time. Celsius will pay the
principal, less any amounts required by law to be deducted, to the registered
holder of this Note and addressed to such holder at the last address appearing
on the Note Register at such time payment is made. The forwarding of such check
shall constitute a payment of principal hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check plus any amounts so deducted.


       This Note is subject to the following additional provisions:


       1.     Celsius shall be entitled to withhold from all payments of
principal of this Note, and any post-Maturity interest due on, this Note any
amounts required to be withheld under the applicable provisions of the United
States income tax laws or other applicable laws at the time of such payments,
and Holder shall execute and deliver all required documentation in connection
therewith.


       2.     This Note has been issued subject to investment representations of
the original purchaser hereof and may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended (the "Act"), and other
applicable state and foreign securities laws. In the event of any proposed
transfer of this Note, Celsius may require, prior to issuance of a new Note in
the name of such other person, that it receive reasonable transfer documentation
including legal opinions that the issuance of the Note in such other name does
not and will not cause a violation of the Act or any applicable state or foreign
securities laws. Prior to due presentment for transfer of this Note, Celsius and
any agent of Celsius may treat the person in whose name this Note is duly
registered on Celsius' Note Register as the owner hereof for the purpose of
receiving payment as herein provided and for all other purposes, whether or not
this Note be overdue, and neither Celsius nor any such agent shall be affected
by notice to the contrary.


       3.     No recourse shall be had for the payment of the principal of, or
the interest on, this Note, or for any claim based hereon, or otherwise in
respect hereof, against any incorporator, shareholder, officer or director, as
such, past, present or future, of Celsius or any successor corporation, whether
by virtue of any constitution, statute or rule of law, or by the enforcement of
any assessment or penalty or otherwise, all such liability being, by the
acceptance hereof and as part of the consideration for the issue hereof,
expressly waived and released.
 
 
 
JAN
Page 1

--------------------------------------------------------------------------------



 
       4.     The Holder of the Note, by acceptance hereof, agrees that this
Note is being acquired for investment and that such Holder will not offer, sell
or otherwise dispose of this Note except under circumstances which will not
result in a violation of the Act or any applicable state Blue Sky or foreign
laws or similar laws relating to the sale of securities.


       5.     This Note shall be governed by and construed in accordance with
the laws of the State of Florida. Each of the parties consents to the
jurisdiction of the state and federal courts sitting in Palm Beach County,
Florida and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non coveniens, to the bringing
of any such proceeding in such jurisdiction.


       6.     The following shall constitute an "Event of Default":


(a)  
Celsius shall default in the payment of principal on this Note and same shall
continue for a period of five (5) days; or

   
(b)  
Any of the representations or warranties made by Celsius herein or other written
statements heretofore or hereafter furnished by Celsius in connection with the
execution and delivery of this Note or the Agreement shall be false or
misleading in any material respect at the time made; or
   

(c)  
Celsius shall fail to perform or observe, in any material respect, any other
covenant, term, provision, condition, agreement or obligation of this Note and
such failure shall continue uncured for a period of thirty (30) days after
written notice from the Holder of such failure; or

   
(d)  
Celsius shall (1) admit in writing its inability to pay its debts generally as
they mature; (2) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; or (3) apply for or consent to the appointment
of a trustee, liquidator or receiver for its or for a substantial part of its
property or business; or
   

(e)  
A trustee, liquidator or receiver shall be appointed for Celsius or for a
substantial part of its property or business without its consent and shall not
be discharged within ninety (90) days after such appointment; or
   

(f)  
Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Celsius and shall not be
dismissed within ninety (90) days thereafter; or
   

(g)  
Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against Celsius and, if instituted against
Celsius, shall not be dismissed within ninety  (90) days after such institution
or Celsius shall by any action or answer approve of, consent to, or acquiesce in
any such proceedings or admit the material allegations of, or default in
answering a petition filed in any such proceeding; or



Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider the
Redemption Amount of this Note immediately due and payable within five (5) days
of notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.


       7. At the option of the Holder, this Note may be converted in whole into
common shares of Celsius Holdings, Inc. (“Common Shares”), calculated to the
nearest share, at any time and from time to time on any Business Day after
February 16, 2008, by issuing an irrevocable written instruction to convert the
note into Common Shares. The number of Common Shares into which this Note may be
converted is equal to $250,000 plus accrued interest divided by the Conversion
Price. The “Conversion Price” shall be equal to the 75% of the average of volume
weighted average prices during the 5 trading days prior to Holder’s election to
convert.
 
 
JAN
Page 2

--------------------------------------------------------------------------------



 
       8.     Nothing contained in this Note shall be construed as conferring
upon the Holder the right to vote or to receive dividends or to consent or
receive notice as a shareholder in respect of any meeting of shareholders or any
rights whatsoever as a shareholder of Celsius, unless and to the extent
converted in accordance with the terms hereof.


       IN WITNESS WHEREOF, Celsius has caused this instrument to be duly
executed by an officer thereunto duly authorized.


Dated: December 18, 2007


CELSIUS HOLDINGS, INC.
a Nevada Corporation


By:   /s/ Jan Norelid                                                      
          Jan Norelid,
          Chief Financial Officer

 
JAN